Case 1:17-cv-00103-JPH-MPB Document 75 Filed 04/30/20 Page 1 of 14 PageID #: 1218




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

 MICHAEL CUMMINGS,                                 )
 PATRICK CARIC,                                    )
                                                   )
                             Plaintiffs,           )
                                                   )
                        v.                         )   No. 1:17-cv-00103-JPH-MPB
                                                   )
 THE MARION COUNTY SHERIFF,                        )
 THE CONSOLIDATED CITY OF                          )
 INDIANAPOLIS AND MARION COUNTY 1,                 )
                                                   )
                             Defendants.           )

             ORDER ON CROSS-MOTIONS FOR SUMMARY JUDGMENT

         Michael Cummings and Patrick Caric seek monetary damages based on

  allegations that they were illegally detained for over forty-eight hours without

  probable cause determinations. Because the time spent in custody was

  credited to the sentences imposed pursuant to their plea agreements, they do

  not have a redressable injury as required for Article III standing. Accordingly,

  Defendants’ motion for summary judgment, dkt. [55], is GRANTED; Plaintiffs’

  motions for summary judgment, dkt. [44], dkt. [47], are DENIED; and Plaintiffs’

  motion to amend the complaint, dkt. [64], is DENIED as moot.

                                              I.
                                    Facts and Background

         The parties have filed cross-motions for summary judgment under

  Federal Rule of Civil Procedure 56(a). Because Defendants have moved for



  1 The Consolidated City of Indianapolis and Marion County was named as a defendant for any
  joint responsibility it may share with the Sheriff. Dkt. 1-2 at 19–20 (¶ 54).

                                               1
Case 1:17-cv-00103-JPH-MPB Document 75 Filed 04/30/20 Page 2 of 14 PageID #: 1219




  summary judgment, the Court views and recites the evidence in the light most

  favorable to Plaintiffs and draws all reasonable inferences in their favor.

  Zerante v. DeLuca, 555 F.3d 582, 584 (7th Cir. 2009). Since Plaintiffs have also

  moved for summary judgment, the Court would normally interpret the evidence

  in the light most favorable to Defendants when considering their motions. See

  Family Mut. Ins. v. Williams, 832 F.3d 645, 648 (7th Cir. 2016). That’s not

  necessary here, however, because even when all evidence is interpreted in

  Plaintiffs’ favor, Defendants are entitled to summary judgment.

         A. Plaintiffs were arrested and charged

         In the early morning hours of December 15, 2014, police officers found

  Plaintiffs in the stairwell of a fraternity house on Butler University’s campus.

  Dkt. 46-4 at 4; dkt. 49-4 at 4. One of the officers smelled burnt marijuana.

  Dkt. 46-4 at 4; dkt. 49-4 at 4. Members of the fraternity said that Plaintiffs

  were not members and did not have permission to be on the property. Dkt. 46-

  4 at 7; dkt. 49-4 at 7. At 1:55 a.m., Plaintiffs were arrested without warrants

  and taken to the Marion County Jail. 2 Dkt. 46-1; dkt. 49-1.

         On December 16, 2014, a Deputy Prosecuting Attorney signed an

  Affidavit for Probable Cause. Dkt. 56-1. The next day, the Prosecuting

  Attorney filed an Information charging Plaintiffs with criminal trespass and




  2Defendants argue that the motion for summary judgment should be based on judicial
  admissions contained in the complaint rather than on the evidence. See dkt. 57 at 8–10.
  Because Plaintiffs have not established standing, the Court does not address this argument
  and recites the facts as supported by designated evidence.

                                                2
Case 1:17-cv-00103-JPH-MPB Document 75 Filed 04/30/20 Page 3 of 14 PageID #: 1220




  possession of marijuana and a supporting Affidavit for Probable Cause. Dkt.

  56-1; dkt. 56-4; dkt. 56-8.

         B. Plaintiffs were detained at the Marion County Jail

         Plaintiffs arrived at the Marion County Jail early in the morning of

  December 15, and on December 18, 2014, had their initial hearing before a

  judge of the Marion County Superior Court. Dkt. 46-5; dkt. 49-5. The

  courtroom minutes indicate that the judge informed Plaintiffs of the charges

  against them, advised them of their rights, and appointed public defenders to

  represent them. Dkt. 46-5; dkt. 49-5. The judge entered not guilty pleas on

  Plaintiffs’ behalf, dkt. 46-5; dkt. 49-5, and stay away orders, dkt. 46-7; dkt. 49-

  7. 3

         On December 22, 2014, the judge entered an order releasing Plaintiffs

  from jail. Dkt. 56-3 at 2; 56-7 at 3. Mr. Caric was released that day at 11:33

  p.m. Dkt. 46-9. Mr. Cummings was released the next day at 2:25 p.m. Dkt.

  49-9. Plaintiffs argue that no probable cause determinations were made during

  their detention. Dkt. 62 at 2–8.

         C. Plaintiffs pleaded guilty and were sentenced

         On April 16, 2015, Plaintiffs pleaded guilty to criminal trespass and the

  state agreed to dismiss the possession of marijuana charges. Dkt. 56-5; dkt.

  56-9. The court sentenced both Plaintiffs to 365 days in jail, with 349 days




  3Plaintiffs contend that the Marion County judge ordered their release at the initial hearing,
  but they were not released until four days later. Dkt. 62 at 3–4. It is not necessary for the
  Court to resolve this issue because Plaintiffs received credit for all of the time they spent in jail
  and thus cannot recover damages.

                                                    3
Case 1:17-cv-00103-JPH-MPB Document 75 Filed 04/30/20 Page 4 of 14 PageID #: 1221




  suspended to probation for Mr. Caric and 347 days suspended for Mr.

  Cummings. Dkt. 56-6; dkt. 56-10. Mr. Caric had spent eight days in custody

  and was credited with those eight days. Dkt. 56-6. Mr. Cummings had spent

  nine days in custody and was credited with those nine days. Dkt. 56-10.

        D. Plaintiffs’ claims

        Plaintiffs bring federal constitutional and state law claims. For the

  federal claims under Section 1983, Plaintiffs allege that they were detained

  without judicial determinations of probable cause in violation of the Fourth and

  Fourteenth Amendments. Dkt. 1-2 at 16–21. For the state law claims,

  Plaintiffs allege that Defendants were careless and negligent when they falsely

  imprisoned them. Id. at 21–22.

        The parties filed motions for summary judgment on all claims. Dkt. 44;

  dkt. 47; dkt. 55. Plaintiffs did not respond to Defendants’ arguments for

  summary judgment on the state claims. See dkt. 62. Those claims are

  therefore “deemed abandoned,” Maclin v. SBC Ameritech, 520 F.3d 781, 788

  (7th Cir. 2008); see Franklin v. Randolph Cty. Comm’rs, 1:18-cv-01340, 2019

  WL 3037181, at *4 (S.D. Ind. 2019), and Defendants’ motion for summary

  judgment on the state claims is granted.

        For the federal constitutional claim, Plaintiffs allege violations of the

  Fourth and Fourteenth Amendments. Plaintiffs’ claims under the Fourteenth

  Amendment cannot proceed because “[t]he injury of wrongful pretrial detention

  may be remedied under § 1983 as a violation of the Fourth Amendment, not

  the Due Process Clause.” Lewis v. City of Chicago, 914 F.3d 472, 479 (7th Cir.


                                           4
Case 1:17-cv-00103-JPH-MPB Document 75 Filed 04/30/20 Page 5 of 14 PageID #: 1222




  2019). Accordingly, Defendants’ motion for summary judgment on claims

  under the Fourteenth Amendment is granted.

        Therefore, the sole claim for the Court to adjudicate is Plaintiffs’ federal

  constitutional claim alleging that their Fourth Amendment rights were violated

  when they were detained without judicial determinations of probable cause.

                                      II.
                           Summary Judgment Standard

        Summary judgment shall be granted “if the movant shows that there is

  no genuine dispute as to any material fact and the movant is entitled to

  judgment as a matter of law.” Fed. R. Civ. P. 56(a). The moving party must

  inform the court “of the basis for its motion” and specify evidence

  demonstrating “the absence of a genuine issue of material fact.” Celotex Corp.

  v. Catrett, 477 U.S. 317, 323 (1986). Once the moving party meets this

  burden, the nonmoving party must “go beyond the pleadings” and identify

  “specific facts showing that there is a genuine issue for trial.” Id. at 324. In

  ruling on a motion for summary judgment, the Court views the evidence “in the

  light most favorable to the non-moving party and draw[s] all reasonable

  inferences in that party’s favor.” Zerante, 555 F.3d at 584 (citation omitted).

                                         III.
                                       Analysis

        Plaintiffs allege that their Fourth Amendment rights were violated when

  they were detained for an excessive length of time without a judicial

  determination of probable cause. See Gerstein v. Pugh, 420 U.S. 103, 125

  (1975) (states are required to “provide a fair and reliable determination of


                                           5
Case 1:17-cv-00103-JPH-MPB Document 75 Filed 04/30/20 Page 6 of 14 PageID #: 1223




  probable cause as a condition for any significant pretrial restraint of liberty, . .

  . made by a judicial officer either before or promptly after arrest.”); Cty. of

  Riverside v. McLaughlin, 500 U.S. 44, 57–58 (1991) (delay of more than 48

  hours is presumed unreasonable and must be justified by the government).

  This claim is brought via 42 U.S.C. § 1983, which does not create substantive

  rights but “allow[s] a plaintiff to seek money damages from government officials

  who have violated his [Constitutional] rights.” Wilson v. Layne, 526 U.S. 603,

  609 (1999); 42 U.S.C. § 1983.

        Defendants argue that Plaintiffs lack standing to raise their claims

  because they received credit at sentencing for the time they were detained, and

  therefore have no damages. Dkt. 57 at 16–20 (citing Ewell v. Toney, 853 F.3d

  911, 917 (7th Cir. 2017)). Without damages, Defendants contend, there is no

  redressable injury and therefore no Article III standing. Id. at 16–18. Because

  this issue is jurisdictional, the Court addresses it first. See Whitmore v.

  Arkansas, 495 U.S. 149, 154 (1990) (“[B]efore a federal court can consider the

  merits of a legal claim, the person seeking to invoke the jurisdiction of the

  court must establish the requisite standing to sue.”); see also Lujan v. Defs. of

  Wildlife, 504 U.S. 555, 560–61 (1992); Lopez-Aguilar v. Marion Cty. Sheriff's

  Dep’t, 924 F.3d 375, 384 (7th Cir. 2019).

        A. Standing and the redressable injury requirement

        Under Article III of the Constitution, the “‘judicial Power of the United

  States’ . . . extends only to ‘Cases’ and ‘Controversies.’” Spokeo, Inc. v. Robins,

  136 S. Ct. 1540, 1547 (2016) (quoting Art. III §§ 1, 2). “Standing to sue is a


                                            6
Case 1:17-cv-00103-JPH-MPB Document 75 Filed 04/30/20 Page 7 of 14 PageID #: 1224




  doctrine rooted in the traditional understanding of a case or controversy.” Id.

  at 1547. To have standing, a plaintiff must have “(1) suffered an injury in fact,

  (2) that is fairly traceable to the challenged conduct of the defendant, (3) that is

  likely to be redressed by a favorable judicial decision.” Id. at 1547; Lujan, 504

  U.S. at 560. An injury is redressable only if a plaintiff’s injury still exists; if it

  has been otherwise redressed, standing disappears. Hollingsworth v. Perry,

  570 U.S. 693, 705 (2013) (recognizing that “the inquiry under Article III

  changed” and plaintiffs lacked redressability after they won an injunction that

  was not appealed).

        The Seventh Circuit has addressed redressability in the context of

  unlawful pretrial detention in a recent trilogy of cases. See Ewell v. Toney, 853

  F.3d 911, 917 (7th Cir. 2017) (“[A] section 1983 plaintiff may not receive

  damages for time spent in custody, if that time was credited to a valid and

  lawful sentence.”); Bridewell v. Eberle, 730 F.3d 672, 675 (7th Cir. 2013)

  (“Bridewell cannot receive damages for time spent in custody on a valid

  sentence.”); Ramos v. City of Chicago, 716 F.3d 1013, 1014 (7th Cir. 2013)

  (“[A]ny presumption of damages is surely defeated in a case where all of the

  time served is ultimately credited toward an unrelated weapons violation.”).

        Ewell held that a “section 1983 plaintiff may not receive damages for

  time spent in custody, if that time was credited to a valid and lawful sentence.”

  853 F.3d at 917. There, the plaintiff was arrested and detained for over 48

  hours without a judicial determination of probable cause and without charges

  being filed. Id. Three years later, the state filed charges, and she was


                                             7
Case 1:17-cv-00103-JPH-MPB Document 75 Filed 04/30/20 Page 8 of 14 PageID #: 1225




  ultimately sentenced to two years’ imprisonment. Id. at 916. The plaintiff sued

  a district attorney and two detectives under Section 1983 for unlawful

  detention. Id. at 915. The Seventh Circuit held that since the time in pretrial

  detention was credited to a lawful sentence, she was not “entitled to seek

  damages.” Id. at 917 (“Without a redressable injury, Ewell lacks Article III

  standing to press this claim.”).

          The holding in Ewell did not plow new ground. Indeed, in Ramos, the

  plaintiff brought a Section 1983 action alleging constitutional violations after

  being arrested for, charged with, and acquitted of residential burglary. 716

  F.3d at 1014. At the time of that arrest, he had posted bond on pending

  weapon charges. Id. at 1015. The bond was revoked when he was charged

  with burglary, and he remained in custody until his acquittal on the burglary

  charge. Id. He later pleaded guilty to one weapon charge, was sentenced to 3

  years’ imprisonment, and received credit time for the days that he served from

  his burglary arrest until the acquittal. Id. The plaintiff argued that damages

  were presumed for the jail time, but the Seventh Circuit held that “any

  presumption of damages is surely defeated” by his receiving credit time. Id. at

  1020.

          And in Bridewell, the plaintiff was arrested for murder while she was

  already under indictment released on bail for drug charges. 730 F.3d at 675.

  After 63 hours’ detention, the plaintiff was brought before a judge, who found

  probable cause to hold her on the murder charge and revoked her bail on the

  drug charges. Id. at 676. After three years in custody, the murder charge was


                                           8
Case 1:17-cv-00103-JPH-MPB Document 75 Filed 04/30/20 Page 9 of 14 PageID #: 1226




  dismissed, the plaintiff pleaded guilty to simple possession of cocaine, and she

  was sentenced to “time served[.]” Id. at 675. She sued alleging unlawful

  detention and, relying on Ramos, the Seventh Circuit concluded that because

  the plaintiff received credit for the days spent in custody against her sentence

  for the drug charge, she could not receive damages for the time spent in

  custody. Id. at 677 (“Bridewell cannot receive damages for time spent in

  custody on a valid sentence.”).

        B. Plaintiffs lack standing because they have no redressable injury

        Defendants argue that Plaintiffs’ Fourth Amendment claims are

  foreclosed by Ewell because they received credit at sentencing for the time they

  were detained. Dkt. 57 at 16–20. Without damages, Defendants contend,

  there is no redressable injury and therefore no Article III standing. Id.

        Plaintiffs respond that they have standing and can recover, at minimum,

  nominal damages despite Ewell because they sued the defendants who were

  responsible for their overlong detention. Dkt. 62 at 17–18. They also argue

  that Ewell is factually distinguishable because the plaintiff there: (1) received a

  judicial determination of probable cause and was denied bail; (2) was charged

  with serious felonies; and (3) received credit against a definite term of

  imprisonment that was not based on the time of pre-trial detention. Id. at 20.

              1. Plaintiffs cannot recover damages for the time they spent
                 in custody

        Plaintiffs seek monetary damages as compensation for their detention.

  Dkt. 1-2 at 9, 23–24 (¶ 1). They do not dispute that they received credit for the



                                           9
Case 1:17-cv-00103-JPH-MPB Document 75 Filed 04/30/20 Page 10 of 14 PageID #: 1227




  time they were detained as part of the sentences imposed under their plea

  agreements. See dkt. 56-6; dkt. 56-10. Even if Plaintiffs were held too long

  without a probable cause hearing in violation of their Fourth Amendment

  rights, that credit time alone bars Plaintiffs from recovering damages for the

  time they spent in custody. 4 Ewell, 853 F.3d at 917 (“a section 1983 plaintiff

  may not receive damages for time spent in custody, if that time was credited to

  a valid and lawful sentence.”).

         Plaintiffs nevertheless argue that Ewell allows nominal damages even

  when compensatory damages are foreclosed. Dkt. 62 at 17–18. In Ewell the

  court stated that “[e]ven if [the plaintiff] could show at least nominal damages,”

  she did not sue the proper defendants for a Riverside claim. 853 F.3d at 918.

  But Ewell did not hold that the plaintiffs could have otherwise succeeded with

  a claim for nominal damages or create an exception to the rule that damages

  may not be recovered where the time spent in detention is later credited to a

  lawful and valid sentence. See id. Plaintiffs have not cited any cases holding

  otherwise.

         Plaintiffs’ claims are within Ewell’s scope, so they cannot recover

  damages for the time they were detained. Without damages there is no

  redressable injury, and without a redressable injury, Plaintiffs lack Article III




  4Plaintiffs seek damages only for their loss of liberty. See Dkt. 1-2 at 9, 12–14, 21 (¶¶ 1, 13,
  17, 21, 24, 27, 30, 66–69); dkt. 64 at 1, 4–7, 12 (¶¶ 1, 12, 15, 19, 23, 26, 29, 56–59). The
  Court therefore does not decide whether the outcome could be different in a case where the
  plaintiff alleged that additional injuries—separate and distinct from the loss of liberty—were
  caused by the constitutional violation.

                                                  10
Case 1:17-cv-00103-JPH-MPB Document 75 Filed 04/30/20 Page 11 of 14 PageID #: 1228




  standing. Ewell, 853 F.3d at 917 (citing Lujan, 504 U.S. at 560–62 (“[w]ithout

  a redressable injury, [they lack] Article III standing to press this claim.”)). 5

                2. Ewell controls even though some facts are different

         Plaintiffs argue that Ewell is not controlling because this case is factually

  distinguishable. Dkt. 62 at 20. First, they contend that the judge in Ewell

  found probable cause and denied bail, whereas here the judge never made

  probable cause determinations. Dkt. 62 at 15–16. In Ewell, the question was

  “whether Ewell is entitled to damages for time spent in custody that was fully

  credited to her state sentence.” 853 F.3d at 917. One reason the plaintiff

  could not show damages was that the judge ultimately found probable cause

  and denied bail. Id. at 918. But that does not undermine the holding that the

  plaintiff’s “time in custody was later credited to a criminal sentence on another

  charge, [so] she could not receive damages for the time she spent in custody

  after her arrest.” Id.

         The Ewell court could have narrowed or qualified Bridewell’s holding—

  that “Bridewell cannot receive damages for time spent in custody on a valid

  sentence”, 730 F.3d at 675—but it didn’t. Instead, it held, “a section 1983

  plaintiff may not receive damages for time spent in custody, if that time was

  credited to a valid and lawful sentence.” Id. at 917. Therefore, whether

  probable cause determinations were made here—a factual issue that the Court

  need not decide—does not matter because under Ewell, the receipt of credit


  5Because Plaintiffs lack standing, the Court does not address their arguments that Defendants
  had no policy or procedure for releasing arrestees that were nearing or above the 48-hour limit
  of detention without a judicial determination of probable cause dkt. 45 at 10; dkt. 48 at 10.

                                                11
Case 1:17-cv-00103-JPH-MPB Document 75 Filed 04/30/20 Page 12 of 14 PageID #: 1229




  time alone bars Plaintiffs from receiving damages for their time spent in

  custody.

        Plaintiffs next distinguish Ewell and Bridewell on the basis that unlike

  the plaintiffs in those cases, Plaintiffs here were charged with non-violent

  misdemeanors. Dkt. 62 at 16. Plaintiffs contend that “a more stringent

  standard applies to the acceptable length of pre-trial confinement” in such

  cases. Id. (citing Chortek v. City of Milwaukee, 356 F.3d 740 (7th Cir. 2004);

  Bergren v. City of Milwaukee, 811 F.2d 1139, 1143 (7th Cir. 1987); Moore v.

  Marketplace Restaurant, Inc., 754 F.2d 1336, 1350–51 (7th Cir. 1985)). But the

  stringency of the standard goes to whether there was a violation, not whether a

  plaintiff can recover damages. Moreover, nothing in Ewell suggests that its

  holding is limited to cases involving serious felonies or does not apply to cases

  involving non-violent misdemeanors.

        Last, Plaintiffs attempt to take this case out of Ewell’s scope by arguing

  that their plea agreements were “time served” pleas. Dkt. 62 at 19. They argue

  that they were sentenced to time served but should have only been detained for

  48 hours or less. Id. at 20. Therefore, the amount of time they were detained

  beyond 48 hours exceeded what was called for in a “time served” plea

  agreement and was illegal. Id. But Plaintiffs’ argument is not supported by

  designated evidence.

        The plea agreements were more specific than simply crediting “time

  served.” See dkt. 56-5; dkt. 56-9. Each plea agreement called for a sentence of

  365 days’ jail time. Id. Mr. Caric received 8 days’ credit for the time he was


                                          12
Case 1:17-cv-00103-JPH-MPB Document 75 Filed 04/30/20 Page 13 of 14 PageID #: 1230




  detained. Dkt. 56-5; 6. While the remaining 349 days of jail time was

  suspended, he still had to serve those days on probation. Id. And the

  suspended jail time was contingent upon his successful completion of

  probation. Id. Similarly, Mr. Cummings received 9 days’ credit for the time he

  was detained. Dkt. 56-9; 10. Like with Mr. Caric, the balance of Mr.

  Cummings’ jail sentence—348 days—was suspended but had to be served on

  probation. Id. Under the plea agreements, then, Plaintiffs were not sentenced

  to an uncertain “time served,” but to a specific term with specific amounts of

  time spent in pretrial detention credited to that term.

         Furthermore, Plaintiffs did not designate any evidence that the judge

  would still have sentenced them to time served if the time served had been 48

  hours or less. Johnson v. Cambridge Indus., Inc., 325 F.3d 892, 901 (7th Cir.

  2003) (“[S]ummary judgment is the ‘put up or shut up’ moment in a lawsuit,

  when a party must show what evidence it has that would convince a trier of

  fact to accept its version of events.”) (internal quotation and citation omitted).

        Plaintiffs do not contest that their pretrial detention was credited towards

  their sentences. See dkt. 56-6; dkt. 56-10. Under Ewell, a “section 1983

  plaintiff may not receive damages for time spent in custody, if that time was

  credited to a valid and lawful sentence.” 853 F.3d at 917; Bridewell, 730 F.3d

  at 677; Ramos, 716 F.3d at 1020. The crediting is what eliminates the

  damages. See Ewell, 853 F.3d at 917; Bridewell, 730 F.3d at 677; Ramos, 716

  F.3d at 1020.

                                     *     *      *


                                           13
Case 1:17-cv-00103-JPH-MPB Document 75 Filed 04/30/20 Page 14 of 14 PageID #: 1231




        Plaintiffs may not recover damages for time spent in custody that was

  credited toward a lawful and valid sentence. Thus, they have no redressable

  injury and lack Article III standing. Defendants are therefore entitled to

  summary judgment. See Lujan, 504 U.S. at 563–64, 78.

                                        IV.
                                     Conclusion

        Defendants’ motion for summary judgment, dkt. [55], is GRANTED.

  Plaintiffs’ Motions for Summary Judgment, dkt. [44]; dkt. [47], are DENIED.

  Plaintiff’s motion to amend the complaint, dkt. [64], is DENIED as moot

  because its allegations do not affect whether Plaintiffs received credit time or

  what damages are sought. Final judgment will issue in a separate entry.

  SO ORDERED.

  Date: 4/30/2020



  Distribution:

  Andrew J. Upchurch
  OFFICE OF CORPORATION COUNSEL
  andrew.upchurch@indy.gov

  D. Lance Wittry
  WITTRY LAW OFFICE
  lance@lawyerindiana.com




                                          14
